DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 2, the use of the word “preferably” renders the claim unclear. It is unclear whether the limitation following “preferably” is required by the claim. Claims 3-5, 12 also recite the word “preferably” and are also unclear for at least this reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 13-14 are rejected under 35 U.S.C. 101 because of the following analysis.
Analysis
Step 2A, Prong 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
The first claim element of claim 1 and 13 recite receiving preprocessed sensor data from a radar sensor (18) with information on detected strengths in high points (H1, H2) in a distance and/or velocity dimension and in predefined neighborhood ranges of the high points in the distance and/or velocity dimension. This operation entails a mental process, such as by observing preprocessed sensor data from a radar sensor, e.g. looking at a graph with the claimed information.  The 2019 Guidance expressly recognizes mental processes as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation recites a patent-ineligible abstract idea.
The second claim element recites determining mutually adjacent high points with overlapping neighborhood ranges based on the preprocessed sensor data. This operation entails a mental process, such as by performing an observation of preprocessed sensor data including neighborhood ranges and performing a judgement by identifying overlapping neighborhood ranges.  The 2019 Guidance expressly recognizes mental processes as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation recites a patent-ineligible abstract idea.
The third claim element recites adjusting the neighborhood ranges of the mutually adjacent high points. This operation entails a mental process, such as by performing an observation of overlapping neighborhood ranges and performing an evaluation to create new neighborhood ranges, e.g. choosing new neighborhood ranges such that new neighborhood ranges do not overlap.  The 2019 Guidance expressly recognizes mental processes as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation recites a patent-ineligible abstract idea.
The fourth claim element recites determining a radar target list with information on targets (17) in a field of view of the radar sensor based on the high points and the neighborhood ranges thereof. This operation entails a mental process, such as by performing an evaluation of target information to make a target list.  The 2019 Guidance expressly recognizes mental processes as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation recites a patent-ineligible abstract idea.
Step 2A, Prong 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claim 1 or 13 recites additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
	Claim 1 recites an input interface, an analysis unit, an adjustment unit, and an evaluation unit. The specification fails to provide guidance for what structural elements perform the functions of these interfaces / units. As no such detail is provided, one of ordinary skill in the art would expect that a general purpose computer could perform these functions. Therefore, the recitations constitute merely using a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).
	Claim 13 does not recite any additional elements.
Step 2B:
           Under step 2B of the 2019 Guidance, we next analyze whether claim 1 adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
            As discussed above, claim 1 recites additional interfaces and units, however, no structure is provided to perform the function of these units.  Therefore, the additional elements recited in claim 1 do not, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  
	Claim 13 does not recite any additional elements.

Dependent claims 2-6, 10 further define the abstract ideas recited in claim 1.
Dependent claims 7-9 further define the observed / received data of claim 1.

Claim 14 is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites software per se. Neither the claim nor the specification includes structural recitations. See MPEP 2106.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 10, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirogari et al (US 2010/0271257 A1; hereinafter “Hirogari”)

Regarding claim 1,
	Hirogari teaches:
Device (20) for determining a radar target list, comprising: 
an input interface (22) for receiving preprocessed sensor data from a radar sensor (18) with information on detected strengths in high points (H1, H2) in a distance and/or velocity dimension (Fig. 3A; [0025] – “radar apparatus includes a detection information obtaining unit for obtaining detection information including information about a position or a speed of a reflector in a predetermined detection area by transmitting and receiving an electromagnetic wave to and from the detection area at each predetermined measurement time point”; [0100] – “The detection information includes the position and speed of a target, a reception signal strength profile along the distance of the target”) and in predefined neighborhood ranges of the high points in the distance and/or velocity dimension; (Fig. 3B; [0093] – “If a change in the position or speed of a target at every measurement time point is within a predetermined range, the target is regarded as being corresponding to one and the same reflector;” Fig. 4; [0069-70] – “predetermined frequency range”)
an analysis unit (24) for determining mutually adjacent high points with overlapping neighborhood ranges based on the preprocessed sensor data; (Fig. 7 – “determination of matching between detection information and currently tracked target model;” Fig. 3B; [0093] – “If a change in the position or speed of a target at every measurement time point is within a predetermined range, the target is regarded as being corresponding to one and the same reflector;” Fig. 4; [0069-70] – “predetermined frequency range”)
an adjustment unit (26) for adjusting the neighborhood ranges of the mutually adjacent high points; and (Fig. 7; [0064] – “recognition conditions to be used in each step are changed. For example, in step Sb, the settings of determination conditions for determining a spurious response and the settings of pairing conditions are changed. In step Se, the settings of clustering conditions are changed. In step Sc, the settings of tracking conditions (i.e., the allowable variation ranges of the position and speed of the target, the ranges being used in determining whether the target is one and the same target) are changed. In step Sf, the settings of determination conditions for determining a virtual image in the sidelobe processing are changed. In step Sg, the settings of a stationary-object area regarded as being a series of stationary objects are changed;” [0085] – the allowable range of azimuth difference or distance difference between projecting portions on which pairing is to be performed is reduced. If tracking reliability is high, the allowable range is increased”)
an evaluation unit (28) for determining a radar target list with information on targets (17) in a field of view of the radar sensor based on the high points and the neighborhood ranges thereof. ([0141] – “After the completion of the processing described above, as shown in step S17 of FIG. 3(8), detection information (including tile position along the azimuth and distance, and the speed) for each of the targets currently being tracked and not having been determined to be targets erroneously being tracked is output”)

Regarding claim 2,
	Hirogari teaches the invention as claimed and discussed above.
	Hirogari further teaches:
Device (20) according to claim 1, wherein the adjustment unit (26) is designed to shorten the neighborhood ranges of the mutually adjacent high points (H1, H2) in the direction of the other high point in each case; and the shortening is preferably limited by a predefined minimum length. ([0094] – “If tracking reliability is low, the allowable range of relative speed difference within which a target is regarded as being currently tracked is made narrower”)

Regarding claim 7,
Device (20) according to claim 1, wherein the input interface (22) is designed to receive preprocessed sensor data with a high point list; and for each high point (H1, H2), the high point list comprises a high point position, a high point strength and several surrounding strengths in the predefined neighborhood range of the high point. (Fig. 4 – “frequency spectrum of a beat signal;” [0025] – “detection information obtaining unit for obtaining detection information including information about a position or a speed of a reflector in a predetermined detection area”)

Regarding claim 10,
Hirogari teaches the invention as claimed and discussed above.
Hirogari further teaches:
Device (20) according to claim 1, wherein the evaluation unit (28) is designed to determine the radar target list based on a comparison of the high points (H1, H2) and the neighborhood ranges thereof with a predefined model. (Fig. 7; [0100] – “it is determined whether it is possible to associate detection information with a target model of a target currently being tracked (S21)”; [0026] – “allowable variation range of the position and speed of a target at each measurement time point;”)

Regarding claim 12,
Hirogari teaches the invention as claimed and discussed above.
Hirogari further teaches:
Sensor system (10) for detecting targets (17) in an environment (12) of a vehicle (14), comprising: a radar sensor (18) for generating and preprocessing sensor data, wherein the radar sensor is preferably designed as a frequency-modulated multi- pulse radar sensor; and a device (20) according to claim 1. (Fig. 1; [0055] – “on-vehicle radar apparatus”; [0057] – A recognition controller 30 uses signals from a vehicle speed sensor 10 and other various sensors 11 to detect conditions of the own vehicle and surroundings of a road on which the own vehicle travels. Then, the recognition controller 30 supplies information about the intended target to an ACC controller 15.)  

Regarding claim 13,
Hirogari teaches:
Method for determining a radar target list, comprising the steps of: 
receipt (S10) of preprocessed sensor data from a radar sensor (18) with information on detected strengths in high points (H1, H2) in a distance and/or velocity dimension (Fig. 3A; [0025] – “radar apparatus includes a detection information obtaining unit for obtaining detection information including information about a position or a speed of a reflector in a predetermined detection area by transmitting and receiving an electromagnetic wave to and from the detection area at each predetermined measurement time point”; [0100] – “The detection information includes the position and speed of a target, a reception signal strength profile along the distance of the target”)  and in predefined neighborhood ranges of the high points in the distance and/or velocity dimension; (Fig. 3B; [0093] – “If a change in the position or speed of a target at every measurement time point is within a predetermined range, the target is regarded as being corresponding to one and the same reflector;” Fig. 4; [0069-70] – “predetermined frequency range”)
determination (S12) of mutually adjacent high points with overlapping neighborhood ranges based on the preprocessed sensor data; (Fig. 7 – “determination of matching between detection information and currently tracked target model;” Fig. 3B; [0093] – “If a change in the position or speed of a target at every measurement time point is within a predetermined range, the target is regarded as being corresponding to one and the same reflector;” Fig. 4; [0069-70] – “predetermined frequency range”)
adjustment (S14) of the neighborhood ranges of the mutually adjacent high points; and (Fig. 7; [0064] – “recognition conditions to be used in each step are changed. For example, in step Sb, the settings of determination conditions for determining a spurious response and the settings of pairing conditions are changed. In step Se, the settings of clustering conditions are changed. In step Sc, the settings of tracking conditions (i.e., the allowable variation ranges of the position and speed of the target, the ranges being used in determining whether the target is one and the same target) are changed. In step Sf, the settings of determination conditions for determining a virtual image in the sidelobe processing are changed. In step Sg, the settings of a stationary-object area regarded as being a series of stationary objects are changed;” [0085] – the allowable range of azimuth difference or distance difference between projecting portions on which pairing is to be performed is reduced. If tracking reliability is high, the allowable range is increased”)
determination (S16) of a radar target list with information on targets (17) in a field of view of the radar sensor based on the high points and the neighborhood ranges thereof. ([0141] – “After the completion of the processing described above, as shown in step S17 of FIG. 3(8), detection information (including tile position along the azimuth and distance, and the speed) for each of the targets currently being tracked and not having been determined to be targets erroneously being tracked is output”)

Regarding claim 14,
Hirogari teaches the invention as claimed and discussed above.
Computer program product having program code for executing the steps of the method according to claim 13 when the program code is run on a computer. (As best interpreted by examiner, the additional element of claim 14 is a statement of intended use and is not required by the claim. Therefore, the prior art used to reject claim 13 also reads on 14.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirogari and in view of Fei (cited in IDS; A Novel Target Separation Algorithm Applied to the Two-Dimensional Spectrum for FMCW Automotive Radar Systems)

Regarding claim 8,
Hirogari teaches the invention as claimed and discussed above.

Hirogari further teaches:
Device (20) according to claim 7, wherein the preprocessed sensor data comprise detected strengths in the distance (lined through limitation corresponds to element not taught by reference) dimensions. ([0100] – “The detection information includes the position and speed of a target, a reception signal strength profile along the distance of the target”)

Fei teaches:
Device (20) according to claim 7, wherein the preprocessed sensor data comprise detected strengths in the distance ([pg. 3, col. 2, first para.] – “Only those points in the RV spectrum, whose amplitudes are larger than a given threshold, are found from the RV spectrum.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Fei’s known technique to Hirogari’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) HIrogari teaches a base method of changing recognition conditions for target detection / tracking which includes signal strength, distance, and velocity data; (2) Fei teaches a specific technique of using detected signal strength data in the velocity dimension to identify points of interest for target detection / tracking; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in more robust target determinations; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	
Regarding claim 9,
Hirogari in view of Fei teaches the invention as claimed and discussed above.
Hirogari further teaches:
Device (20) according to claim 8, wherein the preprocessed sensor data additionally comprise detected strengths in an azimuth and/or elevation dimension. ([0097] – “a reception signal strength profile along the azimuth of the target.”)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirogari and in view of Schoor (cited in IDS and specification pg. 2; Schoor, Michael & Yang, Bin. (2007). High-Resolution Angle Estimation for an Automotive FMCW Radar Sensor.)

Regarding claim 11,
Hirogari teaches the invention as claimed and discussed above.
Device (20) according to claim 10, wherein the evaluation unit (28) is designed to determine the radar target list ([0141] – “After the completion of the processing described above, as shown in step S17 of FIG. 3(8), detection information (including tile position along the azimuth and distance, and the speed) for each of the targets currently being tracked and not having been determined to be targets erroneously being tracked is output”) (lined through limitation corresponds to element not taught by reference) 

Schoor teaches:
Device (20) according to claim 10, wherein the evaluation unit (28) is designed to determine the radar target list based on a MUSIC, root-MUSIC, ESPRIT or maximum likelihood approach. ([pg. 1, col. 2] – “This array allows using computationally efficient algorithms for DOA estimation such as Root-MUSIC or ESPRIT”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Fei’s known technique to Hirogari’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) HIrogari teaches a base method of changing recognition conditions for target detection / tracking which includes using target position data (see para. 93); (2) Schoor teaches a specific technique of Root-MUSIC or ESPRIT to estimate DOA; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in more accurate and computationally efficient target position data; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejections under 35 USC 112(b) and 35 USC 101, and in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejections under 35 USC 101, and in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JULIANA CROSS/Examiner, Art Unit 3648                                                                                                                                                                                                        

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648